                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                )
    Plaintiff,                           )
                                         )       20 CR 447
v.                                       )       Honorable Robert W. Gettleman
                                         )
KOSHAUN HUGHES,                          )
    Defendant.                           )


     DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
              QUASH ARREST AND SUPPRESS EVIDENCE

       Both of the exceptions to the warrant requirement raised by the government)

require officers to identify the facts and circumstances that raise to the level of

probable cause (the automobile exception) or reasonable suspicion (protective search

exception) that evidence of contraband would be found in the car or that the officers

safety was in danger.

       The facts relied on by the government to establish probable cause, or for the

protective search, reasonable suspicion, are: Mr. Hughes’ motions to the back seat,

and his nervousness when interacting with the officers.

       a. The automobile exception

       To start, based on Mr. Hughes’ argument in his original motion, Mr.

Hughes’s position is that there is a factual dispute as to whether the officers,

namely Officer Sigartu, could see Mr. Hughes reach towards the back seat. It is

further Mr. Hughes’ position that he was not asked about the presence of a firearm

in the car before the search began. Even if the Court considers Mr. Hughes’




                                             1
response that there was “weed” in the car in response to the officer asking whether

there was contraband in the car, many steps of inference must be made before

coming to a probable cause determination.

      Up to 30 grams of Marijuana is now legal to possess in the state of Illinois.

With this in mind, officers would presumably need to present facts giving them

probable cause to believe that Mr. Hughes had more than 30 grams of Marijuana in

the car for it to be converted into “contraband”

      In the case cited by the government in its response, United States v. Kizart,

967 F.3d 693 (7th Cir. 2020), the defendant admitted to having smoked marijuana

inside the car and the officers in that case smelled the odor of burnt marijuana upon

approaching the car. Id. at 694. It was the smell of burnt marijuana that gave

officers probable cause to search the car for evidence of criminal activity. Id. at 695.

In Mr. Hughes’ case, none of the reports mention that the officers smelled burnt

marijuana, which would have provided them with probable cause to search the car

independent of the disputed facts here. Moreover, the fact that the officers failed to

note even the smell of fresh marijuana would weigh against probable cause to

believe that Mr. Hughes had violated 410 ILCS 705/10-35(a)(2)(D), prohibiting the

illegal transportation of marijuana that is unsealed and inaccessible while the

vehicle is moving. The scope of a search is defined by the object of the search and

the places in which there is probable cause to believe it may be found.” United

States v. Ross, 456 U.S. 798, 824 (1982). If the officers had smelled fresh

marijuana, they could then reasonably believe that Mr. Hughes was transporting




                                           2
marijuana in an open, unsecured container. Absent that, Mr. Hughes’ admission

that there was weed in the car is not determinative of illegal contraband in the car.

       The court is then left with Mr. Hughes’ nervousness during his interaction

with the officers and whether his nervousness supported probable cause to search

the vehicle for contraband. The Seventh Circuit has stated that

"nervousness alone is insufficient to support a finding of probable cause or

reasonable suspicion." See e.g., United States v. Leiva, 821 F.3d 808, 818 (7th

Cir. 2016). (emphasis added).

      b. Protective search.

      The government’s argument that officers were entitled to search the car

based on Mr. Hughes’ movements to that backseat are again the subject of

dispute. If the court is not persuaded by the officers testimony of Mr.

Hughes’ movements, the only other factor giving rise to reasonable suspicion

to search the car for officer safety is Mr. Hughes’ nervousness.

      Again, Mr. Hughes’ nervousness is not enough to rise to the level of

reasonable suspicion. See Huff v. Reichert, 744 F.3d 999, n.3 (7th Cir. 2014)

(gathering cases from this circuit and others in which nervousness alone was

insufficient to support reasonable suspicion: “nervousness is “of limited value

in assessing reasonable suspicion” and/or is so common that it along cannot

justify a Terry stop. United States v. Simpson, 609 F.3d 1140, 1147 (10th Cir.

2010); accord United States v. McKoy, 428 F.3d 38, 40 (1st Cir.



                                          3
2005)(“Nervousness is a common and entirely natural reaction to police

presence”); United States v. Richardson, 385 F.3d 625, 630-31 (6th Cir.

2004)(“[A]lthough nervousness has been considered in finding reasonable

suspicion in conjunction with other factors, it is an unreliable indicator,

especially in the context of a traffic stop. Many citizens become nervous

during a traffic stop, even when they have nothing to hide or fear.”); United

States v. Portillo-Aguirre, 311 F.3d 647, 656 n. 49 (5th Cir. 2002) (“We have

never held that nervousness alone is sufficient to create reasonable suspicion

of criminal activity.”); United States v. Jones, 269 F.3d 919, 929 (8th Cir.

2001) (suspect’s nervous demeanor alone was not enough to establish

reasonable suspicion.”); United States v. Chavez- Valenzuela, 268 F.3d 716,

726 (9th Cir. 2001) (holding that “extreme nervousness during a traffic stop

does not alone “support a reasonable suspicion of criminal activity, and does

not justify an officers continued detention of a suspect after he has satisfied

the purpose of the stop.”); United States v. Brown, 188 F.3d 860, 865 (7th Cir.

1999) (“Nervousness…alone will not justify a Terry stop and pat-down.”)).




                                        4
      WHEREFORE, defendant KOSHAUN HUGHES, respectfully requests

that his motion to suppress be granted.



Respectfully Submitted,

/s Quinn A. Michaelis

Quinn A. Michaelis
Attorney for KOSHAUN HUGHES
73 W. Monroe, Suite 106
Chicago, IL 60601
312-714-6920




                           CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2021 I electronically filed the above

   DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
            QUASH ARREST AND SUPPRESS EVIDENCE

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on February 26, 2021.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For KOSHAUN HUGHES
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                          5
